DETAILED ACTION
Allowable Subject Matter
Claims 1-14 and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted in the previous office action, Regarding claim 1, the prior art of record fails to teach or disclose, singly or in combination, before the effective filing date of the claimed invention, the claimed intraocular injection system, particularly, a detection device adapted and configured to detect a position of a patch placed onto the eye globe and to control the robotic manipulator to move the injection device to the pre- injection position, the pre-injection position being based upon the detected position of the patch on the eye globe.
The closest prior art of record is Ma (US 8,287,494 B2, cited previously).
Ma discloses an intraocular injection system (10) for injecting a substance into an eye globe of an animal or human eye (3) (see Col. 5, lines 35-63), the system comprising: an injection device (16) with a piercing member (39) for injection of the substance into the eye globe, the intraocular injection system providing an automated piercing of the eye globe by the piercing member (Col. 5, lines 35-64), a robotic manipulator (34) carrying the injection device, the robotic manipulator adapted and configured to move the injection device to a pre-injection position (Col. 6, line 37-Col. 7, line 3), and a detection device (50). However, Ma is silent regarding a detection device adapted and configured to detect a position of a patch placed onto the eye globe and to control the robotic manipulator to move the injection device to the pre- injection position, the pre-injection position being based upon the detected position of the patch on the eye globe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.